In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Lodato, J.), dated March 7, 1988, which denied his motion pursuant to CPLR 325 (b), to remove the *621action from the Civil Court of the City of New York, Kings County, or in the alternative, to vacate a stipulation which transferred the case to the Civil Court of the City of New York.
Ordered that the order is affirmed, with costs.
In order to establish his entitlement to the relief sought, the plaintiff was required to show the merits of the case, the reasons for the delay, and further, that the increase in damages is warranted by reasons of facts which only recently came to the plaintiff’s attention (see, Dolan v Garden City Union Free School Dist., 113 AD2d 781; Martin v Maimonides Med. Center, 125 AD2d 455). We agree with the Supreme Court that the plaintiff did not sufficiently make such a showing.
We have reviewed the plaintiff’s remaining contentions and find them to be without merit (see, Coerbell v City of New York, 132 AD2d 514). Bracken, J. P., Rubin, Spatt and Sullivan, JJ., concur.